Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim feature of “accessing an operand descriptor based on the operand field; … decoding the operand descriptor to determine types …, accessing an operand in accordance with the operand descriptor and the particular type; performing an iteration of the instruction via accessing sufficient data elements of a vector in accordance with an access pattern described by the operand descriptor; wherein the types comprise a fabric type and a memory type; wherein the processing element comprising a respective compute element and a respective interconnected fabric router; wherein responsive to the particular type being the fabric type, the operand is accessed via the fabric; and wherein responsive to the particular type being the memory type, the operand is accessed via a memory of the compute element.” as required in independent claims 1, 18 and 28. The operand descriptors can be found as illustrated in figs. 21-22. Claim 28 is interpreted as intend to invoke 35 USC 112(f). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182